     Case: 1:20-cv-02651 Document #: 12 Filed: 05/06/20 Page 1 of 1 PageID #:59

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                Eastern Division

Getten Credit Company
                                 Plaintiff,
v.                                                   Case No.: 1:20−cv−02651
                                                     Honorable Ronald A. Guzman
Fair Isaac Corporation
                                 Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, May 6, 2020:


       MINUTE entry before the Honorable Ronald A. Guzman: Attorney Michelle J.
Looby's motion for leave to appear pro hac vice [9] on behalf of the plaintiff is granted.
Mailed notice (is, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
